March 4, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus U.S. Treasury Intermediate Term Fund 1933 Act File No.: 33-00824 1940 Act File No.: 811-04428 CIK No.: 0000779131 Ladies and Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended December 31, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-6785. Very truly yours, /s/ Gina M. Gomes Gina M. Gomes Paralegal gmg\ Enclosure
